 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14   LEAH MCLANE, an individual,       Case No. 5:19-Cv-01047-JLS-SHK
15                Plaintiff,
                                       ORDER DISMISSING ACTION
16        v.                           WITH PREJUDICE
17                                     [FED.R.CIV.PROC. 41(a)]
     AMAZON.COM SERVICES, INC.;
18   GOLDEN STATE FC, LLC; and
     DOES 1 TO 20, inclusive,
19
                  Defendants.          Complaint Filed: April 30, 2019
20                                     (Riverside County Superior Court)
21
22
23
24
25
26
27
28
 1   GOOD CAUSE APPEARING THEREFOR:
 2         After reviewing the Parties’ Stipulation re Order Dismissing Action With
 3   Prejudice, IT IS HEREBY ORDERED, ADJUDGE AND DECREED THAT this
 4   action and each claim for relief therein is hereby DISMISSED WITH PREJUDICE
 5   as to all parties in its entirety. Each party shall bear their own costs and attorneys’
 6   fees associated with the prosecution and defense of this matter.
 7         IT IS SO ORDERED.
 8
     Dated: 02/05/2020
 9
                                                JOSEPHINE L. STATON
                                               _________________________________
10
                                               HON. JOSEPHINE L. STATON
11                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
